 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
     FEDERAL TRADE COMMISSION,                          Case No.:   18 cv 1388 LAB
10
11                                     Plaintiff,       Hon. Larry Alan Burns
     v.
12
                                                        [MODIFIED] STIPULATED ORDER
13   TRIANGLE MEDIA CORPORATION,                        FOR PERMANENT INJUNCTION
     JASPER RAIN MARKETING LLC,                         AND MONETARY JUDGMENT AS
14   HARDWIRE INTERACTIVE, INC.,                        TO DEFENDANTS TRIANGLE
15   GLOBAL NORTHERN TRADING                            MEDIA CORPORATION, JASPER
     LTD., BRIAN PHILLIPS, and DEVIN                    RAIN MARKETING LLC, AND
16   KEER                                               BRIAN PHILLIPS
17
                                   Defendants.
18
19
           Plaintiff, Federal Trade Commission (“Commission”), filed its First Amended
20
     Complaint for Permanent Injunction and Other Equitable Relief in this matter, pursuant
21
     to Section 13(b) of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b),
22
     Section 5 of the Restore Online Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C.
23
     § 8404, and Section 918(c) of the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C.
24
     § 1693o(c) (the “Complaint”). The Commission and Defendants Triangle Media
25   Corporation, Jasper Rain Marketing LLC, and Brian Phillips (“Stipulating Defendants”)
26
27                                                  1
28                                                                         STIPULATED ORDER FOR
                                                PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   stipulate to the entry of this Stipulated Order for Permanent Injunction and Monetary
 2   Judgment (“Order”) to resolve all matters in dispute in this action between them.
 3         THEREFORE, IT IS ORDERED as follows:
 4                                           FINDINGS
 5         A.     This Court has jurisdiction over this matter.
 6         B.     The Complaint alleges that Stipulating Defendants participated in deceptive
 7   and unfair acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
 8   Section 4 of the ROSCA, 15 U.S.C. § 8403, and Section 907(a) of the EFTA, 15 U.S.C.
 9   § 1693e(a), and Section 1005.10(b) of Regulation E, 12 C.F.R. § 1005.10(b), in the
10   marketing and sale online of skin care products, electronic cigarettes, and supplements.

11         C.     Stipulating Defendants neither admit nor deny any of the allegations in the
     Complaint, except as specifically stated in this Order. Only for purposes of this action,
12
     the Stipulating Defendants admit the facts necessary to establish jurisdiction.
13
           D.     Stipulating Defendants waive any claim they may have under the Equal
14
     Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action
15
     through the date of this Order, and agree to bear their own costs and attorney fees.
16
           E.     Stipulating Defendants waive all rights to appeal or otherwise challenge or
17
     contest the validity of this Order.
18
                                           DEFINITIONS
19
           For purposes of this Order, the following definitions apply:
20         A.     “Billing Information” means any data that enables any person to access a
21   customer's account, such as a credit card, checking, savings, share or similar account,
22   utility bill, mortgage loan account, or debit card.
23         B.     “Charge,” “Charged,” or “Charging,” means any attempt to collect
24   money or other consideration from a consumer, including but not limited to causing
25   Billing Information to be submitted for payment, including against a consumer’s credit
26   card, debit card, bank account, telephone bill, or other account.
27                                                 2
28                                                                         STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                       18 cv 1388 LAB
 1         C.     “Clear(ly) and Conspicuous(ly)” means that a required disclosure is
 2   difficult to miss (i.e., easily noticeable) and easily understandable by ordinary consumers,
 3   including in all of the following ways:
 4                1.       In any communication that is solely visual or solely audible, the
 5   disclosure must be made through the same means through which the communication is
 6   presented. In any communication made through both visual and audible means, such as a
 7   television advertisement, the disclosure must be presented simultaneously in both the
 8   visual and audible portions of the communication even if the representation requiring the
 9   disclosure is made in only one means;
10                2.       A visual disclosure, by its size, contrast, location, the length of time it

11   appears, and other characteristics, must stand out from any accompanying text or other
     visual elements so that it is easily noticed, read, and understood;
12
                  3.       An audible disclosure, including by telephone or streaming video,
13
     must be delivered in a volume, speed, and cadence sufficient for ordinary consumers to
14
     easily hear and understand it;
15
                  4.       In any communication using an interactive electronic medium, such as
16
     the Internet or software, the disclosure must be unavoidable;
17
                  5.       The disclosure must use diction and syntax understandable to ordinary
18
     consumers and must appear in each language in which the representation that requires the
19
     disclosure appears;
20                6.       The disclosure must comply with these requirements in each medium
21   through which it is received, including all electronic devices and face-to-face
22   communications;
23                7.       The disclosure must not be contradicted or mitigated by, or
24   inconsistent with, anything else in the communication; and
25   ///
26   ///
27                                                   3
28                                                                              STIPULATED ORDER FOR
                                                    PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                          18 cv 1388 LAB
 1                8.     When the representation or sales practice targets a specific audience,
 2   such as children, the elderly, or the terminally ill, “ordinary consumers” includes
 3   reasonable members of that group.
 4         D.     “Corporate Defendants” means Triangle Media Corporation, a California
 5   corporation, Jasper Rain Marketing LLC, a California limited liability company, Global
 6   Northern Trading Limited, a Canadian Corporation, and Hardwire Interactive Inc., a
 7   British Virgin Islands company, and by whatever other names they may be known, and
 8   their subsidiaries, affiliates, successors, and assigns, and any fictitious business entities or
 9   business names created or used by these entities, or any of them.
10         E.     “Defendants” means all of the Individual Defendants and the Corporate

11   Defendants, individually, collectively, or in any combination.
           F.     “Individual Defendants” means Brian Phillips and Devin Keer.
12
           G.     “Negative Option Feature” means, in an offer or agreement to sell or
13
     provide any good or service, a provision under which the consumer’s silence or failure to
14
     take affirmative action to reject a good or service or to cancel the agreement is interpreted
15
     by the seller or provider as acceptance or continuing acceptance of the offer.
16
           H.     “Preauthorized Electronic Fund Transfer,” as defined by the Electronic
17
     Fund Transfer Act, 15 U.S.C. § 1693a(10), means an electronic fund transfer authorized
18
     in advance to recur at substantially regular intervals.
19
           I.     “Preliminary Injunction” means the Preliminary Injunction as to
20   Defendants entered on June 25, 2018 (Dkt. #75.)
21         J.     “Receiver” means Thomas W. McNamara of McNamara Smith LLP,
22   appointed as Receiver pursuant to Section XVI. of the Preliminary Injunction and any
23   deputy receivers named by the Receiver.
24         L.    “Stipulating Corporate Defendants” means Triangle Media Corporation
25   and Jasper Rain Marketing LLC by whatever other names they may be known, and their
26   subsidiaries, affiliates, successors, and assigns, and any fictitious business entities or
27                                                  4
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   business names created or used by these entities, or any of them including but not limited
 2   to, BH Wellness LLC, a Nevada limited liability company, Bizway Services LLC, a
 3   Texas limited liability company, Blended Wellness Marketing LLC, a Nevada limited
 4   liability company, Brand Junction Wellness LLC, a Nevada limited liability company,
 5   Centered Energy Marketing LLC, a California limited liability company, Clear Option
 6   Wellness LLC, an Alaska limited liability company, Concur Marketing Solutions LLC,
 7   an Alaska limited liability company, Direct Access Products LLC, a Nevada limited
 8   liability company, Endeavour Steel Marketing LLC, a California limited liability
 9   company, Everjoy Nutrition LLC, a California limited liability company, Fast Order
10   Marketing LLC, a Nevada limited liability company, Great Plains Nutrition LLC, a
11   Nevada limited liability company, Green Valley Wellness LLC, an Arizona limited
12   liability company, H1 Marketing LLC, a Wisconsin limited liability company, Jester
13   Youth Marketing LLC, a Florida limited liability company, Jet Time Marketing LLC, an
14   Alaska limited liability company, Joint Capital Marketing LLC, a California limited
15   liability company, Jolt Line Marketing LLC, a California limited liability company,
16   Kinetic Products Marketing LLC, a Nevada limited liability company, Little Kite
17   Wellness LLC, a Nevada limited liability company, Mass Drift Marketing LLC, a
18   Michigan limited liability company, Mind Wellness Marketing LLC, a California limited
19   liability company, Rainbow Drop Wellness LLC, a California limited liability company,
20   Real Vitality Marketing LLC, a California limited liability company, Rivers Edge
21   Marketing LLC, a Pennsylvania limited liability company, Simple Gig Marketing LLC, a
22   Nevada limited liability company, Squad6 Services LLC, a Wyoming limited liability
23   company, Sunrise Pointe Wellness LLC, a Nevada limited liability company, Sunset
24   Orders Marketing LLC, a Colorado limited liability company, Total Market Products
25   LLC, a California limited liability company, Turbid Elite Marketing LLC, a Colorado
26
27                                               5
28                                                                        STIPULATED ORDER FOR
                                                PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                   18 cv 1388 LAB
 1   limited liability company, and Zoom Standard Marketing LLC, an Alaska limited liability
 2   company.
 3         L.      “Stipulating Individual Defendant” means Brian Phillips.
 4         M.      “Stipulating Defendants” means the Stipulating Individual Defendant and
 5   all of the Stipulating Corporate Defendants, individually, collectively, or in any
 6   combination.
 7         N.      “Telemarketing” means any plan, program, or campaign which is
 8   conducted to induce the purchase of any product, service, plan, or program by use of one
 9   or more telephones, and which involves a telephone call, whether or not covered by the
10   Telemarketing Sales Rule, 16 C.F.R. Part 310.
11                                             ORDER
12                 I.   PROHIBITION AGAINST MISREPRESENTATIONS

13         IT IS ORDERED that Stipulating Defendants, their officers, agents, employees,

14   and attorneys, and all other persons in active concert or participation with any of them,
     who receive actual notice of this Order, whether acting directly or indirectly, in
15
     connection with promoting or offering for sale any good or service with a Negative
16
     Option Feature, are permanently restrained and enjoined from misrepresenting or
17
     assisting others in misrepresenting, expressly or by implication:
18
           A.      Any cost to the consumer to purchase, receive, use, or return the initial good
19
     or service;
20
           B.      That the consumer will not be Charged for any good or service;
21
           C.      That a good or service is offered on a “free,” “trial,” “sample,” “bonus,”
22   “gift,” “no obligation,” “discounted” basis, or words of similar import, denoting or
23   implying the absence of an obligation on the part of the recipient of the offer to
24   affirmatively act in order to avoid Charges, including where a Charge will be assessed
25   pursuant to the offer unless the consumer takes affirmative steps to prevent or stop such a
26   Charge;
27                                                 6
28                                                                          STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1         D.     That the consumer can obtain a good or service for a processing, service,
 2   shipping, handling, or administrative fee with no further obligation;
 3         E.     The purpose(s) for which the consumer’s Billing Information will be used;
 4         F.     The date by which the consumer will incur any obligation or be Charged
 5   unless the consumer takes an affirmative action on the Negative Option Feature;
 6         G.     That a transaction has been authorized by the consumer;
 7         H.     Any material aspect of the nature or terms of a refund, cancellation,
 8   exchange, or repurchase policy for the good or service;
 9         I.     Any material restrictions, limitations, or conditions to purchase, receive, or
10   use any good or service;

11         J.     Any material aspect of the performance, efficacy, nature, or central
     characteristics of a good or service; or
12
           K.     Any other material fact.
13
     Compliance with this Section is separate from, and in addition to, the disclosures required
14
     by Sections II and III, infra.
15
         II.    REQUIRED DISCLOSURES RELATING TO NEGATIVE OPTION
16
                                                FEATURES
17
           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
18
     Defendants’ officers, agents, employees, and attorneys, and all other persons in active
19
     concert or participation with any of them, who receive actual notice of this Order,
20   whether acting directly or indirectly, in connection with promoting or offering for sale
21   any good or service with a Negative Option Feature, are permanently restrained and
22   enjoined from, or assisting others in:
23         A.     Representing directly or indirectly, expressly or by implication, that any
24   good or service that includes a Negative Option Feature is being offered on a free, trial,
25   no obligation, reduced, or discounted basis, without disclosing Clearly and
26   Conspicuously, and immediately adjacent to, any such representation:
27                                                 7
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1                1.     The extent to which the consumer must take affirmative action(s) to
 2   avoid any Charges: a) for the offered good or service, b) of an increased amount after the
 3   trial or promotional period ends, and c) on a recurring basis;
 4                2.     The total cost (or range of costs) the consumer will be Charged and, if
 5   applicable, the frequency of such Charges unless the consumer timely takes steps to
 6   prevent or stop such Charges; and
 7                3.     The deadline(s) (by date or frequency) by which the consumer must
 8   affirmatively act in order to stop all recurring Charges.
 9         B.     Obtaining Billing Information from a consumer for any transaction
10   involving a good or service that includes a Negative Option Feature, without first

11   disclosing Clearly and Conspicuously, and immediately adjacent to where a consumer
     provides Billing Information:
12
                  1.     The extent to which the consumer must take affirmative action(s) to
13
     avoid any Charges: a) for the offered good or service, b) of an increased amount after the
14
     trial or promotional period ends, and c) on a recurring basis;
15
                  2.     The total cost (or range of costs) the consumer will be Charged, the
16
     date the initial Charge will be submitted for payment, and, if applicable, the frequency of
17
     such Charges unless the consumer timely takes affirmative steps to prevent or stop such
18
     Charges;
19
                  3.     The deadline(s) (by date or frequency) by which the consumer must
20   affirmatively act in order to stop all recurring Charges;
21                4.     The name of the seller or provider of the good or service and, if the
22   name of the seller or provider will not appear on billing statements, the billing descriptor
23   that will appear on such statements;
24                5.     A description of the good or service;
25                6.     Any Charge or cost for which the consumer is responsible in
26   connection with the cancellation of an order or the return of a good;
27                                                 8
28                                                                           STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1                7.          The simple cancellation mechanism to stop any recurring Charges, as
 2   required by Section IV.
 3           C.   Failing to send the consumer:
 4                1.          Immediately after the consumer’s submission of an online order,
 5   written confirmation of the transaction by email. The email must Clearly and
 6   Conspicuously disclose all the information required by Subsection II.B, and contain a
 7   subject line reading “Order Confirmation” along with the name of the product or service,
 8   and no additional information; or
 9                2.          Within two (2) days after receipt of the consumer’s order by mail or
10   telephone, a written confirmation of the transaction, either by email or first class mail.

11   The email or letter must Clearly and Conspicuously disclose all the information required
     by Subsection II.B. The subject line of the email must Clearly and Conspicuously state
12
     “Order Confirmation” along with the name of the product or service, and nothing else.
13
     The outside of the envelope must Clearly and Conspicuously state “Order Confirmation”
14
     along with the name of the product or service, and no additional information other than
15
     the consumer’s address, the Stipulating Defendant’s return address, and postage.
16
                       III.     OBTAINING EXPRESS INFORMED CONSENT
17
             IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
18
     Defendants’ officers, agents, employees, and attorneys, and all other persons in active
19
     concert or participation with any of them, who receive actual notice of this Order,
20   whether acting directly or indirectly, in connection with promoting or offering for sale
21   any good or service with a Negative Option Feature, are permanently restrained and
22   enjoined from using, or assisting others in using, Billing Information to obtain payment
23   from a consumer, unless Stipulating Defendants first obtain the express informed consent
24   of the consumer to do so. To obtain express informed consent, Stipulating Defendants
25   must:
26   ///
27                                                     9
28                                                                             STIPULATED ORDER FOR
                                                     PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1         A.     For all written offers (including over the Internet or other web-based
 2   applications or services), obtain consent through a check box, signature, or other
 3   substantially similar method, which the consumer must affirmatively select or sign to
 4   accept the Negative Option Feature, and no other portion of the offer. Stipulating
 5   Defendants shall disclose Clearly and Conspicuously, and immediately adjacent to such
 6   check box, signature, or substantially similar method of affirmative consent, only the
 7   following, with no additional information:
 8                1.     The extent to which the consumer must take affirmative action(s) to
 9   avoid any Charges: a) for the offered good or service, b) of an increased amount after the
10   trial or promotional period ends, and c) on a recurring basis;

11                 2.    The total cost (or range of costs) the consumer will be Charged and, if
     applicable, the frequency of such Charges unless the consumer timely takes affirmative
12
     steps to prevent or stop such Charges; and
13
                   3.    The deadline(s) (by date or frequency) by which the consumer must
14
     affirmatively act in order to stop all recurring Charges.
15
           B.     For all oral offers, prior to obtaining any Billing Information from the
16
     consumer:
17
                  1.     Clearly and Conspicuously disclose the information contained in
18
     Subsection II.B; and
19
                  2.     Obtain affirmative unambiguous express oral confirmation that the
20   consumer: a) consents to being Charged for any good or service, including providing, at
21   a minimum, the last four (4) digits of the consumer’s account number to be Charged,
22   b) understands that the transaction includes a Negative Option Feature, and
23   c) understands the specific affirmative steps the consumer must take to prevent or stop
24   further Charges.
25         For transactions conducted through Telemarketing, Stipulating Defendants shall
26   maintain for three (3) years from the date of each transaction an unedited voice recording
27                                                10
28                                                                         STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   of the entire transaction, including the prescribed statements set out in Subsection III.B.
 2   Each recording must be retrievable by date and by the consumer’s name, telephone
 3   number, or Billing Information, and must be provided upon request to the consumer, the
 4   consumer’s bank, or any law enforcement entity.
 5     IV.        SIMPLE MECHANISM TO CANCEL NEGATIVE OPTION FEATURE
 6           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
 7   Defendants’ officers, agents, employees, attorneys, and all other persons in active
 8   concert or participation with any of them, who receive actual notice of this Order,
 9   whether acting directly or indirectly, in connection with promoting or offering for sale
10   any good or service with a Negative Option Feature, are permanently restrained and

11   enjoined from failing, or assisting others in failing, to provide a simple mechanism for the
     consumer to: (1) avoid being Charged, or Charged an increased amount, for the good or
12
     service and (2) immediately stop any recurring Charges. Such mechanism must not be
13
     difficult, costly, confusing, or time consuming, and must be at least as simple as the
14
     mechanism the consumer used to initiate the Charge(s). In addition:
15
             A.     For consumers who entered into the agreement to purchase a good or service
16
     including a Negative Option Feature over the Internet or through other web-based
17
     applications or services, Stipulating Defendant must provide a mechanism, accessible
18
     over the Internet or through such other web-based application or service that consumers
19
     can easily use to cancel the product or service and to immediately stop all further
20   Charges.
21           B.     For consumers who entered into the agreement to purchase a good or service
22   including a Negative Option Feature through an oral offer and acceptance, Stipulating
23   Defendants must maintain a telephone number and a postal address that consumers can
24   easily use to cancel the product or service and to immediately stop all further Charges.
25   Stipulating Defendants must assure that all calls to this telephone number shall be
26
27                                                11
28                                                                          STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1   answered during normal business hours and that mail to the postal address is retrieved
 2   regularly.
 3                  V.     PREAUTHORIZED ELECTRONIC FUND TRANSFERS
 4             IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,
 5   employees, and attorneys, and all other persons in active concert or participation with any
 6   of them, who receive actual notice of this Order, whether acting directly or indirectly, in
 7   connection with promoting or offering for sale any good or service, are permanently
 8   restrained and enjoined from, or assisting others in:
 9             A.    Failing to timely obtain written authorization signed or similarly
10   authenticated by the consumer for any Preauthorized Electronic Fund Transfer from a

11   consumer’s account before initiating any Preauthorized Electronic Fund Transfer; or
               B.    Failing to timely provide the consumer a copy of a valid written
12
     authorization signed or similarly authenticated by the consumer for any Preauthorized
13
     Electronic Fund Transfer.
14
                     VI.    MONETARY JUDGMENT AND PARTIAL SUSPENSION
15
               IT IS FURTHER ORDERED that:
16
               A.    Judgment in the amount of $48,110,267.14 is entered in favor of the
17
     Commission against Stipulating Defendants, jointly and severally, as equitable monetary
18
     relief.
19
               B.    Stipulating Defendants are ordered to pay to the Commission $399, 795.00,
20   which, as Stipulating Defendants stipulate, their undersigned counsel holds in escrow for
21   no purpose other than payment to the Commission. Such payment must be made within 7
22   days of entry of this Order by electronic fund transfer in accordance with instructions
23   previously provided by a representative of the Commission. Upon such payment, the
24   remainder of the judgment is suspended, subject to the Subsections below.
25             C.    The Commission’s agreement to the suspension of part of the judgment is
26   expressly premised upon the truthfulness, accuracy, and completeness of Stipulating
27                                                  12
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                          18 cv 1388 LAB
 1   Defendants’ sworn financial statements and related documents (collectively, “financial
 2   representations”) submitted to the Commission, namely:
 3                1.     Brian Phillips’ July 24, 2018, sworn Financial Statement of Individual
 4   Defendant, including attachments;
 5                2.     Triangle Media Corporation’s July 24, 2018, sworn Corporate
 6   Financial Disclosure Form, including attachments; and
 7                3.     Jasper Rain Marketing LLC’s July 24, 2018, sworn Corporate
 8   Financial Disclosure Form, including attachments.
 9         D.     The suspension of the judgment will be lifted as to any Stipulating
10   Defendant if, upon motion by the Commission, the Court finds that the Stipulating

11   Defendant failed to disclose any material asset, materially misstated the value of any
     asset, or made any other material misstatement or omission in the financial
12
     representations identified above.
13
           E.     If the suspension of the judgment is lifted, the judgment becomes
14
     immediately due as to that Stipulating Defendant in the amount specified in Subsection A
15
     above, which the parties stipulate only for purposes of this Section represents the
16
     consumer injury alleged in the Complaint, less any payment previously made pursuant to
17
     this Section, plus interest computed from the date of entry of this Order.
18
           F.     Stipulating Defendants relinquish dominion and all legal and equitable right,
19
     title, and interest in all assets transferred pursuant to this Order, and all assets held by the
20   Receiver, and may not seek the return of any assets.
21                Stipulating Defendants further relinquish dominion and all legal and
22   equitable right, title, and interest in the proceeds of the sale of the property located at
23   1350 Columbia Street, Unit 302, San Diego, California from Receivership Entity Flat6
24   Development, LLC to Jacko Properties, LLC, which was approved and confirmed by
25   court order on March 14, 2019.
26   ///
27                                                  13
28                                                                             STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                         18 cv 1388 LAB
 1                Stipulating Defendants further relinquish dominion and all legal and
 2   equitable right, title, and interest in the proceeds of the sale of the property located at
 3   6700 Via Cordoba, Rancho Santa Fe, California.
 4         Provided, however, that Individual Defendant, Brian Phillips, does not waive his
 5   right to assert in the matter Phillips v. Phillips, 17 FL 011576N (Sup. Ct. Cal.) that he is
 6   entitled to an offset in any court-ordered division of the marital assets equal to the
 7   amount Nicole Phillips retains of the monies currently held in trust by Solomon Ward
 8   Seidenwurm & Smith LLP.
 9         G.     The facts alleged in the Complaint will be taken as true, without further
10   proof, in any subsequent civil litigation by or on behalf of the Commission, including in a

11   proceeding to enforce its rights to any payment or monetary judgment pursuant to this
     Order, such as a nondischargeability complaint in any bankruptcy case.
12
           H.     The facts alleged in the Complaint establish all elements necessary to sustain
13
     an action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code,
14
     11 U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel effect for such
15
     purposes.
16
           I.     Stipulating Defendants acknowledge that their Taxpayer Identification
17
     Numbers (Social Security Numbers or Employer Identification Numbers), which
18
     Stipulating Defendants previously submitted to the Commission, may be used for
19
     collecting and reporting on any delinquent amount arising out of this Order, in
20   accordance with 31 U.S.C. § 7701.
21         J.     All money paid to the Commission pursuant to this Order may be deposited
22   into a fund administered by the Commission or its designee to be used for equitable
23   relief, including consumer redress and any attendant expenses for the administration of
24   any redress fund. If a representative of the Commission decides that direct redress to
25   consumers is wholly or partially impracticable or money remains after redress is
26   completed the Commission may apply any remaining money for such other equitable
27                                                 14
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   relief (including consumer information remedies) as it determines to be reasonably
 2   related to Defendants’ practices alleged in the Complaint. Any money not used for such
 3   equitable relief is to be deposited to the U.S. Treasury as disgorgement. Stipulating
 4   Defendants have no right to challenge any actions the Commission or its representatives
 5   may take pursuant to this Subsection.
 6                             VII. CUSTOMER INFORMATION
 7         IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,
 8   employees, and attorneys, and all other persons in active concert or participation with any
 9   of them, who receive actual notice of this Order, are permanently restrained and enjoined
10   from directly or indirectly:

11         A.     Failing to provide sufficient customer information to enable the Commission
     to efficiently administer consumer redress. Stipulating Defendants represent that they
12
     have provided this redress information to the Commission. If a representative of the
13
     Commission requests in writing any information related to redress, Stipulating
14
     Defendants must provide it, in the form prescribed by the Commission, within 14 days.
15
           B.     Disclosing, using, or benefitting from customer information, including the
16
     name, address, telephone number, email address, social security number, other
17
     identifying information, or any data that enables access to a customer’s account
18
     (including a credit card, bank account, or other financial account), that any Defendant
19
     obtained prior to entry of this Order in connection online transactions promoting or
20   offering for sale any good or service with a Negative Option Feature; and
21         C.     Failing to destroy such customer information in all forms in their possession,
22   custody, or control within 30 days after receipt of written direction to do so from a
23   representative of the Commission.
24         Provided, however, that customer information need not be disposed of, and may be
25   disclosed, to the extent requested by a government agency or required by law, regulation,
26   or court order.
27                                                15
28                                                                         STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1                                    VIII. COOPERATION
 2         IT IS FURTHER ORDERED that Stipulating Defendants must fully cooperate
 3   with representatives of the Commission in this case and in any investigation related to or
 4   associated with the transactions or the occurrences that are the subject of the Complaint.
 5   Stipulating Defendants must provide truthful and complete information, evidence, and
 6   testimony. Stipulating Individual Defendant must appear and Stipulating Corporate
 7   Defendants must cause their officers, employees, representatives, or agents to appear for
 8   interviews, discovery, hearings, trials, and any other proceedings that a Commission
 9   representative may reasonably request upon 5 days written notice, or other reasonable
10   notice, at such places and times as a Commission representative may designate, without

11   the service of a subpoena.
                            IX.   RECEIVERSHIP TERMINATION
12
           IT IS FURTHER ORDERED that the appointment of the Receiver over the
13
     Stipulating Corporate Defendants pursuant to Section XVI. of the Preliminary Injunction
14
     is hereby continued as modified by this Section.
15
           A.     Within 7 days after entry of this Order, the Receiver shall transfer
16
     $4,000,000 to the Commission from the funds previously transferred in this matter
17
     pursuant to the TRO and the Preliminary Injunction, by wire transfer pursuant to
18
     directions provided by counsel for the Commission, or as otherwise agreed to in writing
19
     by counsel for the Commission.
20         B.     The Receiver is directed and authorized to accomplish the following within
21   (90) days after entry of this Order, but any party or the Receiver may request that the
22   Court extend the Receiver’s term for good cause:
23                1.    Complete the process of taking custody, control, and possession of all
24   assets of Stipulating Corporate Defendants, pursuant to Section XVII.B. of the
25   Preliminary Injunction;
26   ///
27                                               16
28                                                                         STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1                 2.    Complete the liquidation of all assets of Stipulating Corporate
 2   Defendants;
 3                 3.    Prepare and submit a report describing the Receiver’s activities
 4   pursuant to this Order, and a final application for compensation and expenses; and
 5                 4.    Distribute to Plaintiff any remaining liquid assets at the conclusion of
 6   the Receiver’s duties.
 7         C.      Upon completion of above tasks, the duties of the receivership as to the
 8   Stipulating Corporate Defendants shall terminate.
 9         This provision shall in no way affect the Receiver’s duties with respect to any
10   Defendant over which the Receiver has authority pursuant to the Preliminary Injunction

11   other than the Stipulating Corporate Defendants, and, specifically, shall in no way affect
     the duties of the Receiver with respect to Hardwire Interactive, Inc. and Global Northern
12
     Trading Limited.
13
                           X.     DISSOLUTION OF ASSET FREEZE
14
           IT IS FURTHER ORDERED that the freeze on assets of Stipulating Defendants
15
     imposed pursuant to the Temporary Restraining Order entered on June 29, 2018 (Dkt.
16
     #11) and the Preliminary Injunction entered on August 25, 2018 (Dkt. #75) is modified to
17
     permit the payments and other transfers identified in Section VI above. The freeze on the
18
     Stipulating Corporate Defendants’ assets shall remain in effect until such time as the
19
     Receiver receives payment of all Court-approved fees and expenses of the Receiver and
20   the Receiver is discharged pursuant to Section IX of this Order. Upon completion of all
21   payments and other obligations identified in Sections VI and IX, the asset freeze is
22   dissolved as to Stipulating Defendants. A financial institution shall be entitled to rely
23   upon a letter from a representative of the Commission stating that the freeze on a
24   Stipulating Defendant’s assets has been lifted.
25   ///
26   ///
27                                                17
28                                                                          STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1                           XI.    ORDER ACKNOWLEDGEMENTS
 2         IT IS FURTHER ORDERED that Stipulating Defendants obtain
 3   acknowledgments of receipt of this Order:
 4         A.     Each Stipulating Defendant, within 7 days of entry of this Order, must
 5   submit to the Commission an acknowledgment of receipt of this Order sworn under
 6   penalty of perjury.
 7         B.     For 3 years after entry of this Order, Stipulating Individual Defendant for
 8   any business that such Defendant, individually or collectively with any other Defendants,
 9   is the majority owner or controls directly or indirectly, and Stipulating Corporate
10   Defendant, must deliver a copy of this Order to: (1) all principals, officers, directors, and

11   LLC managers and members; (2) all employees having managerial responsibilities for
     conduct related to the subject matter of the Order and all agents and representatives who
12
     participate in conduct related to the subject matter of the Order; and (3) any business
13
     entity resulting from any change in structure as set forth in the Section titled Compliance
14
     Reporting. Delivery must occur within 7 days of entry of this Order for current
15
     personnel. For all others, delivery must occur before they assume their responsibilities.
16
           C.     From each individual or entity to which a Stipulating Defendant delivered a
17
     copy of this Order, that Stipulating Defendant must obtain, within 30 days, a signed and
18
     dated acknowledgment of receipt of this Order.
19
                                XII. COMPLIANCE REPORTING
20         IT IS FURTHER ORDERED that Stipulating Defendants make timely
21   submissions to the Commission:
22         A.     One year after entry of this Order, each Stipulating Defendant must submit a
23   compliance report, sworn under penalty of perjury.
24                1.       Each Stipulating Defendant must: (a) identify the primary physical,
25   postal, and email address and telephone number, as designated points of contact, which
26   representatives of the Commission may use to communicate with Stipulating Defendant;
27                                                 18
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1   (b) identify all of that Stipulating Defendant’s businesses by all of their names, telephone
 2   numbers, and physical, postal, email, and Internet addresses; (c) describe the activities of
 3   each business, including the goods and services offered, the means of advertising,
 4   marketing, and sales, and the involvement of any other Defendant (which Stipulating
 5   Individual Defendant must describe if he knows or should know due to his own
 6   involvement); (d) describe in detail whether and how that Stipulating Defendant is in
 7   compliance with each Section of this Order; and (e) provide a copy of each Order
 8   Acknowledgment obtained pursuant to this Order, unless previously submitted to the
 9   Commission.
10                2.     Additionally, Stipulating Individual Defendant must: (a) identify all

11   telephone numbers and all physical, postal, email and Internet addresses, including all
     residences; (b) identify all business activities, including any business for which
12
     Stipulating Individual Defendant performs services whether as an employee or otherwise
13
     and any entity in which Stipulating Individual Defendant has any ownership interest; and
14
     (c) describe in detail Stipulating Individual Defendant’s involvement in each such
15
     business, including title, role, responsibilities, participation, authority, control, and any
16
     ownership;
17
           B.     For 10 years after entry of this Order, each Stipulating Defendant must
18
     submit a compliance notice, sworn under penalty of perjury, within 14 days of any
19
     change in the following:
20                1.     Each Stipulating Defendant must report any change in: (a) any
21   designated point of contact; or (b) the structure of Stipulating Corporate Defendant or any
22   entity that Stipulating Defendant has any ownership interest in or controls directly or
23   indirectly that may affect compliance obligations arising under this Order, including:
24   creation, merger, sale, or dissolution of the entity or any subsidiary, parent, or affiliate
25   that engages in any acts or practices subject to this Order.
26   ///
27                                                 19
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1                2.     Additionally, Stipulating Individual Defendant must report any
 2   change in: (a) name, including aliases or fictitious name, or residence address; or (b) title
 3   or role in any business activity, including any business for which Stipulating Individual
 4   Defendant performs services whether as an employee or otherwise and any entity in
 5   which Stipulating Individual Defendant has any ownership interest, and identify the
 6   name, physical address, and any Internet address of the business or entity.
 7         C.     Each Stipulating Defendant must submit to the Commission notice of the
 8   filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by or
 9   against such Stipulating Defendant within 14 days of its filing.
10         D.     Any submission to the Commission required by this Order to be sworn under

11   penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as
     by concluding: “I declare under penalty of perjury under the laws of the United States of
12
     America that the foregoing is true and correct. Executed on:              ” and supplying
13
     the date, signatory’s full name, title (if applicable), and signature.
14
           E.     Unless otherwise directed by a Commission representative in writing, all
15
     submissions to the Commission pursuant to this Order must be emailed to
16
     DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to: Associate
17
     Director for Enforcement, Bureau of Consumer Protection, Federal Trade Commission,
18
     600 Pennsylvania Avenue NW, Washington, DC 20580. The subject line must begin:
19
     FTC v. Triangle Media Corporation, et al., FTC Matter No. X180035.
20                                   XIII.      RECORDKEEPING
21         IT IS FURTHER ORDERED that Stipulating Defendants must create certain
22   records for 10 years after entry of the Order, and retain each such record for 5 years.
23   Specifically, Stipulating Corporate Defendant and Stipulating Individual Defendant for
24   any business that Stipulating Individual Defendant, individually or collectively with any
25   other Defendants, is a majority owner or controls directly or indirectly, must create and
26   retain the following records:
27                                                 20
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1         A.     Accounting records showing the revenues from all goods or services sold;
 2         B.     Personnel records showing, for each person providing services, whether as
 3   an employee or otherwise, that person’s: name; addresses; telephone numbers; job title or
 4   position; dates of service; and (if applicable) the reason for termination;
 5         C.     Records of all consumer complaints and refund requests, whether received
 6   directly or indirectly, such as through a third party, and any response;
 7         D.     All records necessary to demonstrate full compliance with each provision of
 8   this Order, including all submissions to the Commission;
 9         E.     A copy of each unique advertisement or other marketing material.
10                            XIV.      COMPLIANCE MONITORING

11         IT IS FURTHER ORDERED that, for the purpose of monitoring Stipulating
     Defendants’ compliance with this Order, including the financial representations upon
12
     which part of the judgment was suspended and any failure to transfer assets as required
13
     by this Order:
14
           A.     Within 14 days of receipt of a written request from a representative of the
15
     Commission, each Stipulating Defendant must: submit additional compliance reports or
16
     other requested information, which must be sworn under penalty of perjury; appear for
17
     depositions; and produce documents for inspection and copying. The Commission is also
18
     authorized to obtain discovery, without further leave of court, using any of the procedures
19
     prescribed by Federal Rules of Civil Procedure 29, 30 (including telephonic and video
20   depositions), 31, 33, 34, 36, 45, and 69.
21         B.     For matters concerning this Order, the Commission is authorized to
22   communicate directly with each Stipulating Defendant. Stipulating Defendants must
23   permit representatives of the Commission to interview any employee or other person
24   affiliated with any Defendant who has agreed to such an interview. The person
25   interviewed may have counsel present.
26   ///
27                                                21
28                                                                          STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                    18 cv 1388 LAB
 1         C.     The Commission may use all other lawful means, including posing, through
 2   its representatives as consumers, suppliers, or other individuals or entities, to Stipulating
 3   Defendants or any individual or entity affiliated with Stipulating Defendants, without the
 4   necessity of identification or prior notice. Nothing in this Order limits the Commission’s
 5   lawful use of compulsory process, pursuant to Sections 9 and 20 of the FTC Act, 15
 6   U.S.C. §§ 49, 57b-1.
 7         D.     Upon written request from a representative of the Commission, any
 8   consumer reporting agency must furnish consumer reports concerning Stipulating
 9   Individual Defendant, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15
10   U.S.C. § 1681b(a)(1).

11                           XV.       RETENTION OF JURISDICTION
           IT IS FURTHER ORDERED that [Magistrate Judge Linda Lopez shall] retain
12
     jurisdiction of this matter for purposes of construction, modification, and enforcement of
13
     this Order. [The Court will administratively close the case 30 days after the Receiver’s
14
     duties are terminated, as described in Section IX. Any party may request that the Court
15
     reopen the case upon a showing of good cause.]
16
17
           SO ORDERED this 29th day of May, 2019.
18
19
20                                                  Honorable Larry Alan Burns
21                                                  Chief United States District Judge

22
23
24
25
26
27                                                 22
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                       18 cv 1388 LAB
  1
  2
  3

 4    SO STIPULATED AND AGREED:
  5

 6    FEDERAL TRADE COMMISSION
 7

 8
 9                                               Date:   5/!)o/4r
10
11    Federal Trade Commission, Midwest Region
12    230 S. Dearborn Street, Suite 3030
      Chicago, Illinois 60604
13    312.960.5634
14    sgordon@ftc.gov
      mwernz@ftc.gov
·15   Attorneys for Plaintiff
16    Federal Trade Commission

l?    FOR STIPULATING DEFENDANTS:
18
19
20
       % ,,.J.-( J
                 0
                   ~                             Date:    fb/1-0    l'i

21
      Frederick K. Taylor
22    Nicholas S. Kawuka
      Matthew B. Shields
23
      Procopio, Cory, Hargreaves & Savitch LLP
24    525 B. Street, Suite 2200
25    San Diego, CA 92101
      fred.taylor@procopio.com
26    nicholas.kawuka@procopio.com
27                                               22
28                                                                  STlPULATED ORDER FO R
                                             PERMANENT INJUNCT[ON AND MON ETARY JUDGW:NT
                                                                             18 cv1388 L/\I ~
 1   matthew.shields@procopio.com
     619.238.1900
 2
     Attorneys for Triangle Media Corporation,
 3   Jasper Rain Marketing LLC, and Brian Phillips
 4
 5   STIPULATING DEFENDANTS:
 6


 :   Tri:n~rporation by
     Brian Phillips, CEO
 9

10    ~
11   Jasper Rain Marketing LLC by
12   Sierra Owen, Managing Member

13
                                               Date:
14   Bri~
15
16
17
18
19
20
21
22
23
24
25
26
27                                            23
28                                                                  STIPULATED ORDER FOR
                                             PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                            18 cv 1388 LAB
